Citation Nr: 0402002	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).   

2.  Entitlement to an increased rating for the residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an evaluation higher than 10 percent for a 
service-connected low back disability from July 14, 1998 to 
May 23, 2002, and entitlement to an evaluation higher than 20 
percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971, and from February 1976 to August 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that the veteran had not submitted new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

This matter also come before the Board from a December 1998 
RO decision that denied the veteran's claims for an increased 
rating for the service-connected residuals of a left foot 
injury and a low back disability.

In July 1999, the veteran testified before a hearing officer 
at the RO and testified before the undersigned Veterans Law 
Judge at the RO (i.e. a Travel Board hearing) in November 
2000.

In a March 2001 decision, the Board reopened the veteran's 
claim of service connection for PTSD by finding that new and 
material evidence had been submitted; and, the Board remanded 
the claim (along with the other claims listed above) for 
further development and adjudication.  Thereafter, in an 
October 2002 decision, the RO increased the evaluation 
assigned for the veteran's low back disability to 20 percent 
effective May 24, 2002.  As such, the issues in appellate 
status are as listed above.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
suffers from PTSD related to a confirmed in-service stressor.  

2.  The veteran's service-connected residuals of a left foot 
injury include partial fusion of the third, fourth, and fifth 
metatarsals and pain about that area.  

3.  From July 14, 1998 through May 23, 2002, the veteran's 
service-connected low back disability was chiefly manifested 
by significant paraspinal muscle spasm, small osteophytes, 
mild degenerative changes, limitation of motion and pain, 
characterized by the veteran as severe and constant.  

4.  From May 24, 2002, the veteran's service-connected low 
back disability has been chiefly manifested by severe 
limitation of motion, specifically 20 degrees flexion and 0 
degrees extension, and pain. 


CONCLUSIONS OF LAW

1.  The veteran is not shown to suffer from PTSD due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2003).  

2.  The criteria for an evaluation higher than 10 percent for 
the service-connected residuals of a left foot injury have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

3.  The criteria for an evaluation of 20 percent for the 
service-connected low back disability, from July 14, 1998, to 
May 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

4.  The criteria for an evaluation of 40 percent for the 
service-connected low back disability, from May 24, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the RO has considered the claims on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the October 2002 
and December 2002 Supplemental Statements of the Case.  The 
Board is not precluded from proceeding to an adjudication of 
these claims as the requirements of such authority have been 
satisfied.  

The record reflects that the appellant was notified of the 
VCAA in a letter sent to him by the RO in March 2002.  This 
letter notified the veteran of, among other things, the 
evidence necessary to substantiate his claims, and what 
evidence the RO could attempt to obtain/assist in obtaining.  
In addition, the VCAA was discussed by the Board in the March 
2001 remand.  

Furthermore, in addition to the Supplemental Statements of 
the Case noted hereinabove, the record reflects that the 
veteran and his representative were previously sent 
Statements of the Case and an additional Supplemental 
Statement of the Case thereafter, and each contained the 
pertinent laws and regulations governing these claims as well 
as the reasons for the denial of the claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

Regarding the duty to assist, it is noted that during the 
course of the appeal and pursuant to the March 2001 Board 
remand noted hereinabove, the RO obtained pertinent evidence 
with respect to the veteran's alleged stressors (discussed 
below, regarding his claim for service connection for PTSD) 
and pertinent VA orthopedic examinations were accomplished.  
The Board also points out that attempts were made, including 
through contact with the veteran, to gather additional 
private medical records from the Counseling Consortium for 
PTSD (where the veteran had been evaluated, as discussed 
below), to no avail.  

As such there is no further action to be undertaken to comply 
with the duty-to-assist provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims.  


a.  Entitlement to service connection for PTSD

The veteran and his representative contend, in substance, 
that the veteran suffers from PTSD as a result of his service 
in Republic of Vietnam.  Applicable law provides that service 
connection will be granted if it is shown a particular 
disease or injury resulting in disability was incurred or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

If the claimed stressor is unrelated to combat, a veteran's 
lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Turning to the evidence of record, it is initially noted that 
the veteran's service personnel records reflect that he 
served in the Republic of Vietnam from January 1969 to 
January 1970.  These records indicate that he served with the 
377th Security Police Squadron as a security policeman at Tan 
Son Nhut airbase in Vietnam, but do not indicate whether he 
had combat service.  

The veteran's service medical records covering his initial 
period of service are completely negative for complaints of 
or treatment for any psychiatric abnormality, to include 
PTSD.  In fact, he was noted to be psychiatrically normal on 
separation examination of July 1971.  In addition, there is 
no indication in these records that the veteran was a victim 
of, or witnessed, any traumatic events while in Vietnam or 
otherwise.  The Board also notes that the service medical 
records covering the veteran's second period of service from 
February 1976 to August 1990 are also negative for any 
treatment or complaints of psychiatric difficulty.  

In December 1996 the RO received a completed VA PTSD 
questionnaire.  In it, the veteran reported serving with the 
377th Security Police Squadron, and noted that his stressor 
events included witnessing two friends killed by a grenade in 
Saigon, observing Vietnamese prisoners thrown out of an 
airborne helicopter, and witnessing a helicopter crash on 
base.

According to the report of a January 1997 PTSD evaluation 
conducted by Edward Ayers, Ph.D. of the Counseling Consortium 
for PTSD, the veteran reported experiencing frequent rocket 
and mortar attacks within several hundred feet of his 
barracks and work station areas on base while in Vietnam.  
The veteran also indicated that his jobs with the police 
squadron included acting as a sniper, standing perimeter 
guard, working convoy security guard, as well as being 
assigned as a helicopter door gunner.  As a perimeter guard 
and sniper, the veteran reported that he shot between 25-30 
Viet Cong as they attempted to infiltrate and sabotage 
facilities at Tan Son Nhut.  He also reported almost being 
hit three or four times by enemy gun fire while standing 
guard duty.  In his impression, Dr. Ayers noted that the 
veteran's PTSD symptoms remained apparent and disabling 
throughout all aspects of his life.

In February 1997, the RO received a statement from the 
veteran's spouse in which she indicated that he physically 
and verbally abused others, suffered from nightmares, and 
threatened to commit suicide.  

In March 1997, the veteran underwent a VA psychiatric 
examination, the report of which reflects that he related a 
history of serving in the U.S. Air Force for four years which 
included his service in Vietnam.  He described his job as 
being a "cop," although he indicated that he was 
essentially a sniper on a water tower.  The examiner noted 
that in a written statement the veteran reportedly killed a 
significant number of Viet Cong, and witnessed a number of 
other atrocities.  The veteran reported that after not being 
allowed to re-enlist in the Air Force, he subsequently spent 
16 years in the U.S. Army before retiring.  Since retiring, 
the veteran reported having had seven jobs and that he was 
currently working at a temporary job.  He indicated that he 
usually was fired for getting into arguments with other 
employees, and for poor concentration.  The examiner's 
diagnosis was PTSD, and the examiner estimated the veteran's 
level of difficulty associated with the disorder to be in the 
considerable range.

A discharge report from the VA Medical Center (VAMC) in 
Salisbury reflects that the veteran was admitted to that 
facility from May to June 1997 and that diagnoses included 
PTSD.  A history of nervousness, paranoia, and sleep 
difficulty, among other things, was indicated, and it was 
noted that during the course of the admission, resolution of 
specific traumatic memories of Vietnam was encouraged.  

In December 1997, the RO received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
historical extracts submitted by the 377th Combat Support 
Group, the higher headquarters of the 377th Security Police 
Squadron, for the period January 1969 to January 1970.  For 
the period of January to March 1969, there were no reported 
hostile rocket or ground attacks against Tan Son Nhut 
airbase.  During this period, however, there were a series of 
rocket and ground attacks throughout the Republic of Vietnam, 
the closest of these to Tan Son Nhut occurring 26 kilometers 
northeast at Bien Hoa.  For the period of April to June 1969, 
three rocket attacks were reported to have occurred with 
negative casualties or damages to U.S. Air Force resources.  
On May 12th, three 122 mm rockets impacted on base near an 
active runway; on May 13th, five 122 mm rockets impacted off 
base; on June 6th, a satchel charge detonated at the 531st 
ARVN (Army of the Republic of Vietnam) ammo dump off base; on 
June 16th, four 122 mm rockets impacted off base; and on June 
29th, hostile fire was reported, with three rounds confirmed, 
two of them off base.

For the period of July to September 1969, enemy activity 
stayed at a very low level, as there were no reported rocket, 
mortar, or sapper attacks against the air base. It was noted 
that a possible sapper attack had been foiled on September 
3rd, when two Viet Cong were captured 500 meters from the 
west perimeter of the base. Subsequently, other Viet Cong 
were captured and four caches of miscellaneous weapons, 
explosives, and equipment were found within 500 meters of the 
base.  Thereafter, Tan Son Nhut was mentioned by intelligence 
reports as a possible target for enemy activity only once 
during the reporting period.  The enemy activity was noted 
not to have materialized.  

For the period of October to December 1969, hostile 
activities were noted to have been at a low level around the 
Saigon/Tan Son Nhut area.  However, on December 19th, there 
was a rocket attack against the air base, in which four 122 
mm rockets impacted on base, killing two Vietnamese and 
injuring 10, as well as injuring five U.S. Army personnel.  
There were no U.S. Air Force casualties. Unlike other rocket 
attacks, these were clustered in the heavily populated area 
of the east-west artery in the southern portion of the base.  
For the period of January to March 1970, hostile activity was 
reported to have remained at a low level around the 
Saigon/Tan Son Nhut area.  There were no rocket or ground 
attacks against the base.

In May 1998, the RO received another statement from the 
veteran's spouse, in which she reported on the veteran's 
mental state, and the effect it had on his everyday 
interaction with his family and others.  

In a statement from the veteran received that same month, he 
discussed with more detail his previously reported stressor 
events.  He noted that on one occasion he had been assigned 
to help deliver supplies by aircraft to a fire (artillery 
support) base, and that the aircraft reportedly landed and 
continued to taxi on the runway as the veteran and other 
personnel pushed ammunition and supplies out the back of the 
aircraft.  The veteran related that the plane came under 
enemy fire as it began to move down the runway to take off 
and that he became very scared.  

In July 1998, the RO received VAMC Columbia treatment 
records, dated from July 1997 to April 1999.  Among other 
things these records note veteran's complaints of and 
treatment for PTSD.  

During the July 1999 RO hearing, the veteran essentially 
reiterated previously submitted information concerning in-
service stressor events.  In addition to his testimony, the 
veteran submitted a statement from a staff psychiatrist at 
the VAMC Columbia, also dated in July 1999.  The psychiatrist 
reported that the veteran had been under his care for two to 
three years for PTSD, and that during this time he had seen 
the veteran struggle with migraine headaches, ranging in 
severity from dull, tolerable headaches, to severe, splitting 
headaches that became incapacitating.  The VA physician 
reported that he believed there to be a "functional 
connection" between migraine headaches and his PTSD and 
depression.

VA outpatient treatment records dated in August and October 
1999, and April, August, and October 2000 reflect treated and 
a diagnosis of PTSD, among other things.  

During the November 2000 Travel Board hearing, the veteran 
testified that he had narrowed down the stressor events which 
had led to his PTSD to a single incident.  Specifically, he 
related that the event reportedly occurred in Saigon when a 
friend, whose name he could not remember, had been killed by 
a grenade explosion.  The veteran indicated that he could not 
really remember that much about the incident, and he couldn't 
remember whether he was hurt or what exactly happened.  He 
did remember though that he had had blood on his clothes, and 
that his friend had been killed.  Additionally, the veteran 
testified that doctors had informed him that he was suffering 
from a traumatic "amnesia-type situation," and that it was 
possible that he might never be able to recount the event.  

In addition to his testimony, the veteran submitted 
additional evidence for consideration.  A statement from the 
veteran's son noted the veteran's violent behavior, as well 
as his verbal and physical abuse.  Additionally, the veteran 
submitted copies of photos taken apparently of himself and 
other personnel while at Tan Son Nhut airbase.  These images 
included the destroyed front of a helicopter.

Additional VA outpatient treatment records reflect that the 
veteran was again seen and diagnosed with PTSD in November 
2000, October and December 2001, May, July, and August 2002

In a November 2002 letter, the veteran related that he 
recalled witnessing a friend blow up in front of him about 
five to six miles from the front gate of his base in "Yon-
Shanut."  He related that this occurred in 1968 and that he 
(the veteran) was covered with blood.  In another PTSD 
questionnaire, received in December 2002, the veteran related 
that he did not recall his friend's name, but reiterated that 
he witnessed a helicopter crash.  He recalled cutting his 
finger jumping in and out of fox holes, and stated that he 
was offered the Purple Heart but turned it down.  

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  While 
acknowledging that the veteran has been diagnosed with PTSD, 
as reflected in the reports of a VA examination, hospital 
admissions, and outpatient visits, there has been no 
indication that any diagnosis of PTSD is related to a 
specific confirmed stressor.  In other words, there has been 
no credible evidence presented demonstrating that any alleged 
stressor linked to a diagnosis of PTSD  occurred.

In this regard, it is noted that the veteran has alleged 
several different stressors, to include shooting the enemy, 
almost being hit with gunfire while standing on guard duty, 
witnessing a friend or friends getting killed, observing 
Vietnamese being thrown out of a helicopter, and witnessing a 
helicopter crash on base. 

Records from USASCRUR, however, do not indicate that a 
helicopter accident occurred at Tan Son Nhut while the 
veteran was stationed there, an event so significant it would 
no doubt be among the events listed in these reports.  As 
well, there is no indication in these records that the 
veteran, or anyone stationed at the base, engaged with combat 
with the enemy, or that there were any United States 
casualties; nor do they indicate that anyone was killed by a 
grenade explosion.  There was a reported rocket attack in 
December 1969 that killed three Vietnamese and injured ten, 
but there were no were Air Force casualties.  There is also 
no notation regarding Vietnamese soldiers being thrown from 
helicopters.  In addition, it is noted that the veteran's 
service medical records do not list any such significant 
events to the extent that the veteran sustained any injuries 
as a result of same.

The Board notes that that there is no indication in the 
veteran's personnel records or otherwise that he engaged in 
combat while serving in Vietnam, and as such, his statements 
suggesting this to be the case may not establish the 
occurrence of his claimed stressors.  See 38 C.F.R. 
§ 3.304(f) (2003).  

To the extent that it could be argued that an alleged 
incident noted in Dr. Ayers record - experiencing frequent 
mortar attacks near base - was confirmed by USASCRUR, the 
Board points out that there is no indication that the 
diagnosis of PTSD was based in part or in whole on this 
stressor.  [Parenthetically, to the extent that the veteran's 
recitation of his alleged stressors is credible, it is 
pointed out that while the reports from USASCRUR list one 
incident, the veteran spoke of frequent attacks.]

The bottom line is that there is no credible evidence 
indicating that any inservice stressor resulting in a 
diagnosis of PTSD occurred.  In other words, whether the 
veteran suffers from PTSD is not the crux of this matter.  
The crux of this matter is that the diagnosis has not been 
related to a confirmed stressor.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and as such, the benefit-of-the-doubt doctrine does not 
apply, and service connection for PTSD must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b.  Entitlement to an increased rating for the residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.

The veteran and his representative contend, in substance, 
that the veteran's service-connected residuals of a left foot 
injury are more disabling than currently evaluated.  For 
historical purposes, it is noted that service connection was 
established for this disability by the RO in an April 1991 
decision, based on a review of the veteran's service medical 
records which showed that he fractured the foot (toes) in 
service and suffers from traumatic arthritis of the foot.  

In an April 1997 decision, the RO denied an increased 
evaluation for the service-connected residuals of a left foot 
injury, and the veteran did not perfect an appeal of this 
decision.  

A VA examination was accomplished in July 1998, the report of 
which was treated as a claim for an increased evaluation for 
the service-connected residuals of a left foot injury.  See 
38 C.F.R. § 3.157 (2003).  In addition to this examination 
report, relevant evidence of record includes outpatient 
treatment records and the veteran's testimony provided during 
the RO and Travel Board hearings.

The July 1998 VA examination report reflects that the veteran 
gave a history of fracturing the left foot in service, and 
currently complained of pain in the foot on activity.  He 
related that he wore steel toe boots with a high arch to 
relieve the pain and that staying off of his feet also 
relieved the foot pain.  

Physical examination revealed that the veteran's toes were 
downgoing, and that left foot pain increased on dorsiflexion 
and plantar flexion.  A full range of foot motion was 
indicated, and there was no trophic skin changes or 
discoloration.  His gait was normal, the examiner noting that 
he used a cane but that this was mostly due to his back 
disability.  The examiner noted that a review of old X-rays 
(dated in December 1996, which are of record) were consistent 
with degenerative changes at the site of the old fracture.    

During the July 1999 RO hearing and November 2000 Travel 
Board hearing, the veteran testified that cold, damp weather 
exacerbates that symptoms of his left foot disability, adding 
that the foot sometimes swells.  He noted that medication 
sometimes helps with his foot symptoms, and noted that he has 
worn foot braces and special shoes.  The veteran added that 
he has difficulty walking secondary to his left foot 
disability.  

VA medical records show that X-rays of the left foot taken in 
March 2002 showed old trauma involving the third, forth, and 
fifth metatarsals and fusion at the bases of these bones.  

A VA foot examination was accomplished in May 2002, the 
report of which reflects that the veteran reported 
progressive pain ion the left lower extremity, and it was 
noted that he had had a neuroma excision the previous year 
without any benefit.  The veteran related that he experienced 
daily foot pain and it was indicated that he ambulated with a 
cane.  

Physical examination revealed left ankle range of motion from 
0 to 10 degrees of dorsiflexion, 0 to 45 degrees of plantar 
flexion, and a supple forefoot.  A healed wound was noted 
about the ankle, and decreased range of motion about the 
subtalar joint was indicated.  The examiner noted that there 
did not appear to be a neurologic component to the veteran's 
left foot disability.  His assessment was that the veteran 
had some left foot pain, mild decreased range of ankle 
motion, and more significant loss of motion in the subtalar 
joint.  X-rays of the left ankle taken that same day showed 
calcaneal spurring and well preserved joint spaces.  

Another VA examination was accomplished in July 2002, the 
report of which reflects that the veteran again complained of 
foot pain and that the disability caused problems walking and 
carrying objects.  The examiner commented that the veteran's 
functionality was decreased secondary to the left foot pain.

Physical examination revealed left foot pain localized 
between the third and fourth toes with significant tenderness 
to palpation in that area.  The examiner assessed the 
veteran's foot pain as 9/10 in the morning and 7-8/10 later 
in the day.  He noted that the veteran appeared to have 
Morton's neuroma on the foot between the third and fourth 
toes.  

Again, it is maintained that a disability evaluation higher 
than 10 percent is warranted for the veteran's service-
connected residuals of a left foot injury.  It is pointed out 
that  this disability has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, and that under 
that code, such an evaluation is warranted for a moderate 
foot injury.  A 20 percent evaluation is warranted for a 
moderately severe foot injury.  

Further, the disability could be rated under Diagnostic Code 
5010.  Under this code, traumatic arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved, but where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint or group of minor joints affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2003).  The Board points out that for the purpose 
of rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joint. 38 C.F.R. § 4.45 
(2003).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an evaluation greater than 10 percent for the service-
connected residuals of a left foot injury.  

The objective evidence reflects that the residuals of a left 
foot injury consists of partial fusion of the third, fourth, 
and fifth metatarsals and pain about that area (i.e. the area 
of the inservice fracture), and some difficulty ambulating 
(although, objectively, this problem is related to the low 
back disability).  Such findings demonstrate that this 
disability is moderately disabling.  As the residuals of a 
left foot injury have not been shown to be moderately severe 
in nature, a 20 percent evaluation under Diagnostic Code 5284 
is not warranted.  

Further, the medical findings documented would not, in the 
Board's opinion, warrant an evaluation greater than 10 
percent under Diagnostic Code 5010 as only one group of 
joints of the left foot has been found to be arthritic and 
apparently limited in motion.   

The Board points out that as the evidence does not reflect a 
moderately severe malunion or nonunion of the left metatarsal 
bones, or that the veteran suffers from acquired clawfoot, a 
higher evaluation under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 or Diagnostic Code 5278, respectively, is not for 
consideration.

Finally, the Board notes that consideration has been given to 
the pain and discomfort associated with the veteran's 
residuals of a left foot injury, and notes that the evidence 
certainly demonstrates that the veteran is functionally 
limited in some respect due to these symptoms.  However, the 
evidence does not indicate the presence of any functional 
impairment to the extent that an evaluation higher than 10 
percent is warranted in this case.  In other words, the Board 
is of the opinion that such functional impairment is properly 
reflected by the 10 percent evaluation assigned for the 
service-connected residuals of a left foot injury. 38 C.F.R. 
§§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1996).


c.  Entitlement to an increased rating for a service-
connected low back disability.

The veteran and his representative also contend, in 
substance, that the veteran's service-connected low back 
disability is more disabling than currently evaluated.  For 
historical purposes, it is noted that service connection was 
also established for this disability by the RO in the April 
1991 decision, in which the RO noted that while the evidence 
did not indicate a low back injury in service, he was 
recently diagnosed with low back syndrome, and X-rays showed 
hypertrophic spurs about the anterior aspect of L3-L5.  A 10 
percent disability evaluation was assigned for this 
disability based on the contemporaneous evidence.  

In an April 1997 decision, the RO also denied an increased 
evaluation for the service-connected low back disability and 
the veteran did not perfect an appeal of this decision.  

The VA examination accomplished in July 1998 was also treated 
as a claim for an increased evaluation for the service-
connected low back disability, and in addition to this 
examination report, relevant evidence of record includes 
outpatient treatment record and the veteran's testimony 
provided during the RO and Travel Board hearings.

The July 1998 VA examination report reflects that the veteran 
gave a history of having low back pain beginning in 1989 with 
no injury and without radiation.  As noted above, physical 
examination revealed a normal gait; however, the examiner 
noted that the veteran used a cane mostly due to his back 
disability.  Further, examination of the low back revealed 
significant paraspinal muscle spasms, and the examiner noted 
that December 1996 X-rays of the back revealed normal disc 
spaces, no spondylosis or spondylolisthesis, but did show 
small osteophytes on each level.  The examiner commented that 
findings made on examination were consistent with low back 
pain without evidence of radiculopathy or myelopathy.

During the July 1999 RO hearing, the veteran testified that 
his low back disability is treated with medication and hot 
baths, and that he is limited in his daily activities, to 
include carpentry work and going up and down stairs.  During 
the November 2000 Travel Board hearing, he added that his 
back locks up on him occasionally and that he is unable to 
lean back.  

X-rays of the lumbar spine taken in March 2002 showed well-
preserved disc spaces, satisfactory alignment, and mild 
degenerative changes involving the posterior elements at L5-
S1.  

The report of a April 2002 VA orthopedic consultation 
reflects that the veteran reported increasingly severe, 
constant low back pain.  Physical examination revealed a 
flattened vertebral column, marked loss of normal lumbar 
motion, and increased pain on motion.  It was noted that X-
rays of the spine indicated degenerative changes throughout 
the lumbar area with no malalignment.  

The May 24, 2002 VA examination report reflects that the 
veteran gave a history of straining his low back and noted 
that low back pain had increased the past six months.  The 
examiner noted that the veteran did not appear to have 
radicular pain.  On physical examination low back range of 
motion was shown to be from 0 to 20 degrees in flexion and 0 
degrees extension.  The veteran was able to rotate 10 degrees 
to the right and the left.  The examiner noted that the 
veteran did not appear to suffer from neural impingement or 
damage.

In June 2002 the veteran presented to the VA orthopedic 
clinic with complaints of low back pain without radiation.  
Physical examination showed deep tendon reflexes that were 2+ 
and symmetrical with downgoing Babinski and without any 
clonus.  Radiographs showed pristine joint spaces of the 
lumbar spine.  

Again, it is pointed out that the evaluation assigned to the 
veteran's low back disability was 10 percent from the time 
service connection was established for the disability, and 
subsequent to the date of the claim which is the subject of 
the appeal adjudicated herein, or July 14, 1998 (the date of 
the VA examination); and, that (by RO decision of October 
2002) effective from May 24, 2002, an evaluation of 20 
percent was assigned for the disability.  It is maintained 
that higher disability evaluations are warranted during the 
relevant time period.  

It is pointed out that this low back disability has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  By 
regulatory amendment, however, effective on September 26, 
2003 substantive changes were made to the schedular criteria 
for evaluating spine disabilities, as defined in 38 C.F.R. 
§ 4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion dictates that the "old" criteria for evaluating 
spine disabilities apply prior to the change in regulation, 
or September 26, 2003, and that the new criteria apply 
thereafter.  In any event, regardless of this interpretation, 
the Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The Board notes that under the "old" rating criteria, a 10 
percent evaluation under that code contemplates a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation contemplates a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position; and a 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The Board notes that this disability could also be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which provides for the evaluation of limitation of 
lumbar spine motion.  A 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion, and 40 percent 
evaluation under this code contemplates severe limitation of 
lumbar spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

The new criteria provide that a 20 percent evaluation for a 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 percent (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation).  The new criteria also provide that 
a 40 percent evaluation for a lumbosacral strain is warranted 
where forward flexion of the thoracolumbar strain is 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).  

Taking into account the medical evidence set out above, the 
Board finds that an evaluation of 20 percent is warranted 
from July 14, 1998, through May 23, 2002, and that an 
evaluation of 40 percent is warranted thereafter. 

The Board notes that from the time of the veteran's claim for 
an increased rating for the low back disability, or July 14, 
1998, until May 23, 2002, the objective evidence indicates 
that this disability was manifested by significant paraspinal 
muscle spasm, small osteophytes, mild degenerative changes, 
and pain, characterized by the veteran as severe and 
constant.  Such findings warrant an evaluation of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), the 
applicable code effective until the recent change.  While low 
back limitation of motion was characterized as being marked 
on examination of April 2002, the evidence clearly does not 
reflect that the low back disability was also manifested by 
with listing of the whole spine to the opposite side, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion; and as such, a 
higher disability evaluation of 40 percent under this code 
was not warranted.  

The examination of May 24, 2002, however, included range of 
motion studies showing that the veteran was limited in low 
back flexion to 20 degrees and extension to 0 degrees.  The 
Board finds that such findings are indicative of a severe 
limitation of lumbar spine motion, and that as such, an 
evaluation of 40 percent is warranted from that time under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

To the extent that the "old" criteria may not be for 
application as of September 26, 2003, the Board notes that 
the evidence sufficiently demonstrates, barring an unlikely 
improvement in the veteran's condition, that as of that date 
he met the criteria for a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).  Specifically, as noted above, the evidence 
established that the veteran's thoracolumbar spine motion is 
less than 30 degrees.  

The Board points out that as the evidence clearly does not 
reflect that the veteran's spine is ankylosed, a higher 
schedular evaluation under the appropriate codes is not for 
application during the relevant time period, to include 
subsequent to May 2002.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, 5289 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5240 (effective September 26, 2003).

Finally, the Board notes that consideration has been given to 
the pain and discomfort associated with the veteran's low 
back disability during the entire relevant time period.  
However, in this case the evidence does not indicate the 
presence of any functional impairment to the extent that an 
evaluation higher than 20 percent is warranted from July 1998 
to May 2002, or that an evaluation higher than 40 percent is 
warranted thereafter.  In other words, the Board is of the 
opinion that such functional impairment is properly reflected 
by the evaluations assigned for the service-connected low 
back disability pursuant to the decision herein. 38 C.F.R. 
§§ 4.40, 4.45 (2003); DeLuca, 8 Vet. App. 202 (1996).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation higher than 10 percent for the 
veteran's service-connected residuals of a left foot injury 
is not warranted.  

A 20 percent rating for the veteran's service connected low 
back disability is granted, effective from July 14, 1998 to 
May 23, 2002, subject to the laws and regulations governing 
the payments of monetary awards.

A 40 percent rating for the veteran's service connected low 
back disability is granted, effective from May 24, 2002, 
subject to the laws and regulations governing the payments of 
monetary awards.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



